—In an action to recover damages for personal injuries, etc., the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Davis, J.), dated July 30, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint, and (2) a judgment of the same court entered August 10, 1999, dismissing the complaint.
*425Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendants are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see, DiMisa v Elwood Union Free School Dist., 269 AD2d 488; Sorto v Flores, 241 AD2d 446; Gattyan v Scarsdale Union Free School Dist. No. 1, 152 AD2d 650; Parsons v Wham-O, Inc., 150 AD2d 435; Young v Dalidowicz, 92 AD2d 242). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.